Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in the instant application.
Claims 1-20 are subject of a restriction requirement.
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
- compounds administered to the patient in a method for reducing a risk of cardiovascular death and/or hospitalization for heart failure in a patient with chronic heart failure classified as NYHA class II, III or IV and reduced ejection fraction, of claims 1-20;
- therapeutic agents ACE inhibitors, as in instant claims 5-7, to be administered prior to the administering step of claim 1.

These species are independent or distinct because, for example, in the case of compounds administered in a method for reducing the risk of cardiovascular death and/or heart failure hospitalizations in a patient suffering from chronic heart failure classified as NYHA class II, III or IV and reduced ejection fraction, the genus encompasses (a) 

    PNG
    media_image1.png
    209
    478
    media_image1.png
    Greyscale
; 
or (b) a combination comprising 1:1 molar valsartan (i) and sacubitril (ii). Each therapeutic agent to be administered has a distinct chemical structure and requires different structural search based of the structural elements present in each therapeutic agent. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct compounds encompassed by the genus of (a) and (b) in claims 1-20, because the compounds/therapeutic agents require a different field of search based on the combination of structural elements present. For example, based on their structural elements, the instantly claimed compounds can be classified, at a minimum, in CPC class A61K 31/41, A61K 31/401, A61K 31/225, A61K 31/216.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
In response to the requirement for restriction/election, Applicant is required to elect 
a specific a specific therapeutic agent (a) or combination (b) of specific therapeutic agents, to be administered in the method, from the genus of claims 1, 8, 13, 14-16, 19, 20; and
a specific therapeutic agent ACE inhibitor, having a distinct chemical structure, from the genus of claim 7 or another disclosed, to be administered prior to the administering step of claim 1.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complexity of the case, no attempt was made to reach the applicant by telephone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627